840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur Dorwin GEORGE, Plaintiff-Appellant,v.The STATE OF MICHIGAN, DEPARTMENT OF NATURAL RESOURCES;John P. Crane;  Pete Malette;  James Genc, Jointly andSeverally, Officers of the Michigan Department of NaturalResources, Defendants-Appellees.
No. 87-1823.
United States Court of Appeals, Sixth Circuit.
Feb. 29, 1988.
ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action under 42 U.S.C. Secs. 1983 & 1986, together with several pendent state claims, in connection with his arrest and detention by Michigan Department of Natural Resources officers on September 26, 1982.  The district court ultimately granted defendants' motions to dismiss for want of timely filing.  This appeal followed.  On appeal, the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration we affirm for the reasons set forth in the district court's opinion rendered orally at the hearing of August 18, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.